OPINION — AG — QUESTION: " UNDER THE PROVISIONS OF 26 O.S. 1961 161 [26-161] NOTIFICATIONS AND DECLARATIONS OF CANDIDACY FOR STATE OFFICE MUST BE ACCOMPANIED BY A PETITION SUPPORTING THE CANDIDATE FILING SIGNED BY FIVE PERCENT OF THE ELECTORS ELIGIBLE TO VOTE FOR HIM, OR BY A CERTIFIED CHECK IN THE AMOUNT OF $100.00. THE SAME PROVISIONS ARE MADE FOR FILING FOR COUNTY OFFICE, EXCEPT THAT A CERTIFIED CHECK IN THE AMOUNT OF $50.00 IS REQUIRED. ' FUNDS RECEIVED IN THIS MANNER HAVE IN SOME INSTANCES BEEN DEPOSITED WITH THE STATE OR COUNTY TREASURER UNTIL DISPOSITION IN MADE THEREOF. ' ' THE LANGUAGE IS THIS SECTION IS NOT CLEAR AS TO WHETHER SAID CERTIFIED CHECK SHOULD BE MADE PAYABLE TO : THE SECRETARY OF THE STATE ELECTION BOARD OR THE STATE ELECTION BOARD.  " — CHECKS SHOULD BE MADE TO THE SECRETARY OF THE STATE ELECTION BOARD. CITE: 26 O.S. 1961 162 [26-162], OPINION NO. JUNE 7, 1960 — SIMMS (FRED HANSEN)